Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
			Priority and Status of the Claims
1.	This application is a CON of 15/987,420 05/23/2018 ABN, which claims benefit of the provisional application 62/510,554 with a filing date 05/24/2017.  
2. 	Amendment of claims 18 and 20, cancelation of claims 3, 7-8, 10-11, 13-15, 17, 19 and 27-28, and addition of claim 29 in the amendment filed on 3/24/2022 is acknowledged. Claims 1-2, 4-6, 9, 12, 16, 18, 20-26 and 29 are pending in the application.  No new matter has been found.  Since the newly added claim 29 is commensurate within the scope of invention, claims 1-2, 4-6, 9, 12, 16, 18, 20-26 and 29 are prosecuted in the case.
Responses to Election/Restriction
3.	Applicant’s election without traverse of Group I claim 1-2, 4-6, 9, 12, 16, 18 and 20-26 (now are 1-2, 4-6, 9, 12, 16, 18, 20-26 and 29), in the reply filed on March 24, 2022 is acknowledged. 
Claims 1-2, 4-6, 9, 12, 16, 18, 20-26 and 29 are pending in the application,
and are prosecuted in the case.
The requirement is still deemed proper and therefore is made FINAL. 
Claim Rejections - 35 USC § 112
4.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-2, 4-6, 9, 12, 16, 18, 20-26 and 29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112, first paragraph (pre-AIA ), because the specification does not reasonably provide enablement for the instant “active metabolites”, “analogues”, and “complex” without limitation (i.e., no named moiety), see lines 7-9 in claim 1.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. 
In In re Wands, 8 USPQ2d 1400 (1988), factors to be considered in determining whether a disclosure meets the enablement requirement of 35 U.S.C. 112, first paragraph, have been described. They are:
1.    the nature of the invention,
2.    the state of the prior art,
3.    the predictability or lack thereof in the art,
4.    the amount of direction or guidance present,
5.    the presence or absence of working examples,
6.    the breadth of the claims,
7.    the quantity of experimentation needed, and
8.    the level of the skill in the art.
In the instant case:
The nature of the invention
The nature of the invention is methods of use using Posiphen and its “active metabolites”, “analogues”, and “complex”, wherein the “active metabolites”, “analogues”, and “complex” is without limitation, see claim 1. 
The state of the prior art and the predictability or lack thereof in the art
The state of the prior art is Greig et al. US 2004/0024043 A1.  Greig  et al. ‘043 discloses a similar compound of formula (II) for treating Alzheimer’s disease, see column 6.
The amount of direction or guidance present and the presence or absence of working examples
The only direction or guidance present in the instant specification is the description of a number of active metabolites of Posiphen on page 35 of the specification. There is no data present in the instant specification for the instant “active metabolites”, “analogues”, and “complex” without limitation (i.e., no named compounds or moiety).
The breadth of the claims
The instant breadth of the rejected claims is broader than the disclosure, specifically, the instant “active metabolites”, “analogues”, and “complex” are without limitation (i.e., no named moiety).
The quantity or experimentation needed and the level of skill in the art
While the level of the skill in the chemical arts is high, it would require undue experimentation of one of ordinary skill in the art to resolve any instant  “active metabolites”, “analogues”, and “complex” without limitation. There is no guidance or working examples present for constitutional any instant “active metabolites”, “analogues”, and “complex” without limitation for the instant invention. Incorporation of the limitation of the instant “active metabolites”, “analogues”, and “complex” supported by the specification into claims 1-2, 4-6, 9, 12, 16, 18, 20-26 and 29 respectively would overcome this rejection.
5. 	In the event the determination of the status of the application as subject to AIA 
35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect,
any correction of the statutory basis for the rejection will not be considered a new
ground of rejection if the prior art relied upon, and the rationale supporting the
rejection, would be the same under either status.

			

Claim Rejections - 35 USC § 103

6. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
	2. Ascertaining the differences between the prior art and the claims at issue.
	3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating   
    obviousness or nonobviousness.
This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(f) or (g) prior art under 35 U.S.C. 103(a).
          	  Claims 1-2, 4-6, 9, 12, 16, 18, 20-26 and 29 are rejected under 35 U.S.C. 
       103(a) as being obvious over Greig et al.  US 2004/0024043 A1 and Bush’s J. of  
        Alzheimer’s Dis, 2013, 33 Suppl 1: S277-81.  
Applicants claim a method of maintaining heavy metal homeostasis avoiding the effect of toxic levels of a heavy metal in cells in a healthy human, consisting of chronically administering to a human who is at risk of or has abnormally high levels of a heavy metal and who has not been diagnosed with a neurological disease a pharmaceutical composition from 1 to 4 times daily, the pharmaceutical composition consisting of from about 1 mg to less than about 200 mg of comprising an active agent selected from the group consisting of Posiphen, active metabolites of Posiphen, therapeutically effective analogues of Posiphen having no or minimal acetylcholinesterase inhibitory activity, and pharmaceutically acceptable salts and complexes thereof, together with one or more pharmaceutically acceptable excipients in a therapeutically effective amount to thereby maintain heavy metal homeostasis in the human and avoid the effects of toxic levels of the heavy metal in the human, wherein the heavy metal is selected from the group consisting of iron, copper, zinc and a combination of any of the foregoing, see claim 1. Dependent claims 2, 4-6, 9, 12, 16, 18, 20-26 and 29 further limit the scope of methods, i.e., specific dose and administration strategy in claims 2, 4-6, 9, 12, 16, 18, 20-21, and 23-24, and specific disease is Alzheimer’s disease and high level protein selected from APP and Tau in claims 22 and 29.  
Determination of the scope and content of the prior art (MPEP §2141.01)
	Greig et al.  ‘043 discloses methods of use for treating Alzheimer’s disease and cognitive impairment using a compound of formula (II), i.e., 
    PNG
    media_image1.png
    194
    511
    media_image1.png
    Greyscale
(i.e., phenserine), and the dose is 0.5 mg to 10 mg/kg per day.
	Bush discloses that brain homeostasis of transition metals is severely perturbed in Alzheimer's disease (AD), with extracellular pooling of zinc and copper in amyloid, and intraneuronal accumulation of iron. Rapidly accumulating evidence indicates that these perturbances themselves may contribute significantly to the cognitive loss and neurodegeneration, even in the absence of AD proteopathy. There is now strong evidence that each of the major protein participants in AD pathology has physiologically important interactions with transition metals: AβPP is the neuronal iron export ferroxidase with a major interaction with ferroportin, presenilins are needed for the import of 50% of cellular copper and zinc, and tau promotes the export of neuronal iron by facilitating the trafficking of AβPP to the surface. Therefore, amyloid and tau pathology arise in a milieu of constitutively high metal flux, and the major components of AD pathology may contribute to the disease by failing in their metal transport roles. Thus toxicity of heavy metal in the human is associated with neurodegenerative disease including Alzheimer’s disease.

Determination of the difference between the prior art and the claims (MPEP §2141.02)
The difference between instant claims and Greig et al.  ‘043 is that the instant claims are silent on the scope of active metabolites or analogues of Posiphen.
Finding of prima facie obviousness-rational and motivation (MPEP §2142-2143)
One having ordinary skill in the art would find the claims 1-2, 4-6, 9, 12, 16, 18, 20-26 and 29 prima facie obvious because one would be motivated to employ the methods of use of Greig et al.  ‘043 and Bush to obtain instant invention.  
The motivation to make the claimed methods of use derived from the known methods of use of Greig et al.  ‘043 and Bush would possess similar activity to that which is claimed in the reference.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REI TSANG SHIAO whose telephone number is (571)272-0707.  The examiner can normally be reached on 8:30 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Lundgren can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/REI TSANG SHIAO/



Rei-tsang Shiao, Ph.D.Primary Examiner, Art Unit 1629       

May 09, 2022